t c summary opinion united_states tax_court gillis triplett petitioner v commissioner of internal revenue respondent docket no 19733-03s filed date gillis triplett pro_se john w sheffield iii for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies sec_6651 addition_to_tax and sec_6662 penalties for the and taxable years year deficiency sec_6651 sec_6662 dollar_figure big_number big_number big_number dollar_figure -0- -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner is entitled to charitable_contribution deductions claimed for and and whether he is liable for the sec_6651 addition_to_tax and the sec_6662 penalties some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioner’s legal residence at the time the petition was filed was mableton georgia during the years at issue petitioner was employed on and off as a sales trainer for parmalat-atlanta dairies he also received unemployment_compensation in the amount of dollar_figure in and dollar_figure in at trial petitioner did not state the current status of his employment when employed petitioner worked hours a week on date petitioner incorporated embassy christian center inc the center petitioner was listed as the secretary ceo cfo and agent of the center the center’s business address at the time of incorporation was the same as petitioner’s personal home address petitioner opened a corporate bank account on behalf of the center with nationsbank and listed himself as the sole authorized signatory petitioner also installed an additional phone line in his home in the name of gillis triplett d b a embassy christian center inc petitioner filed his and federal_income_tax returns untimely on date he filed hi sec_2001 federal_income_tax return timely during the years in question petitioner reported total income and claimed deductions for charitable_contributions in the following amounts year total income charitable_contributions dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number respondent disallowed all the claimed charitable_contributions deductions due to lack of substantiation 2petitioner testified that the center had a treasurer for some of the time during the years at issue who was authorized to issue checks from the account but he offered no evidence in support of this testimony regardless petitioner was authorized to write checks on behalf of the center at all times during the years at issue 3the amounts listed on the notice_of_deficiency sent to petitioner differ slightly from those referred to during trial and in this opinion the true amounts listed herein are taken from petitioner’s and federal_income_tax returns the difference in the amounts however is so nominal that a rule computation is unnecessary deductions are a matter of legislative grace and a taxpayer must satisfy the specific statutory requirements for the deductions he claims 308_us_488 new colonial ice co v helvering 290_us_435 a taxpayer bears the burden of proving entitlement to deductions claimed rule a welch v helvering 292_us_111 these rules apply to deductions claimed for charitable_contributions see 81_tc_806 affd without published opinion 767_f2d_931 9th cir in order to claim a charitable_contributions deduction a taxpayer must establish that a gift was made to a qualified_entity organized and operated exclusively for an exempt_purpose no part of the net_earnings of which inures to the benefit of any private individual sec_170 therefore the court must first examine whether the center the recipient of the bulk of petitioner’s contributions was a qualified_entity under sec_170 qualified entities under sec_170 are generally organizations that qualify for an exemption under sec_501 see eg 91_tc_615 4petitioner introduced at trial evidence that he contributed approximately dollar_figure to various other charitable organizations furthermore petitioner testified that he contributed even greater amounts to these charitable organizations during each of the years at issue the court is satisfied that he did not make such contributions and if he did petitioner did not establish whether they were made to qualified charitable organizations taylor v commissioner tcmemo_2000_17 to qualify for exemption under sec_501 the entity must be organized and operated exclusively for religious or charitable purposes have no part of its earnings inuring to the benefit of a private individual and have no substantial part of its activities consist of the dissemination of propaganda or be otherwise attempting to influence legislation sec_1 c - income_tax regs although they are separate requirements the private_inurement test and the operated exclusively for exempt purposes test prescribed by sec_501 often substantially overlap 83_tc_20 it is these two tests in conjunction that the court addresses in deciding this case petitioner claims that the center operated exclusively for an exempt_purpose as a church contending that the center held regular services received offerings and had a clearly identifiable membership despite this testimony however petitioner offered little evidence to substantiate his claim there is no evidence that petitioner as its pastor performed marriages burials baptisms or other sacerdotal functions and while petitioner did obtain an associate’s degree from west angeles church in california he is not a licensed or ordained minister furthermore although petitioner testified the center kept books_and_records documenting the offerings it received and listing its members he failed to produce such evidence at trial petitioner appeared as a motivational speaker at various functions throughout georgia and introduced into evidence several letters thanking him for his service in addition petitioner sent tape recordings of his sermons to several organizations and also introduced into evidence several letters thanking him for the tapes the letters addressed petitioner as reverend or pastor but made no mention of the church petitioner maintains he represents petitioner failed to substantiate either to respondent or to this court the relationship of his speaking ministry to the center however were the court to assume arguendo that the center operated for an exempt_purpose the test is not merely that an organization have an exempt_purpose but that it must operate exclusively for that exempt_purpose the definition of exclusively under sec_501 does not mean solely or absolutely without exception 71_tc_102 the supreme court however has ruled the term has a fairly narrow definition 5when asked for a membership list petitioner introduced into evidence a flier advertising mastering manhood seminars and conferences the flier listed men including petitioner who were available to speak for seminars and workshops on various motivational topics petitioner did not testify that the listed men were members of the center nor did he explain why he considered the flier an accurate membership list therefore the court declines to give much weight to this evidence 326_us_279 in better bus bureau the supreme court stated the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes better bus bureau v united_states supra pincite therefore even if the court were satisfied that the center had an exempt_purpose the existence of a substantial nonexempt purpose furthered by the organization’s activities would preclude it from qualifying under sec_501 church of world peace inc v commissioner tcmemo_1994_87 petitioner testified extensively about the book publishing activities of the center contending that the publishing and distribution of literature was a significant aspect of the center’s activities the center paid for the publishing of such titles as why people choose the wrong mate beware of the spirit of religion and how to make the devil obey you petitioner authored each of the books and pamphlets that the center published although the books had a religious theme writing and publishing books is not a religious activity unless petitioner can prove the primary purpose for publishing the books was not for profit but for the furtherance of a nonexempt purpose the 510_fsupp_374 d c d c pulpit 70_tc_594 petitioner testified that the center distributed the books at cost however he introduced no evidence in support of this statement absent introduction of any financial statements from the center whatsoever the court cannot evaluate whether the center did not in fact profit from the publishing and distribution of books therefore the court finds that the publishing and distributing of books by the center was a substantial nonexempt activity the existence of this substantial nonexempt purpose precludes the center from qualifying as an exempt_organization under sec_501 in addition the nature of this nonexempt activity publishing books was conducted for the exclusive benefit of petitioner not the public as noted above petitioner authored each of the books the center published he then paid all publishing costs from his personal bank account and deducted the costs as a charitable deduction on his federal_income_tax returns respondent argues that petitioner essentially incorporated the center to enable the publishing of books he authored respondent’s argument is well founded as previously noted petitioner’s testimony was that a substantial percentage of his earnings went to the center yet his was the sole authorized signature of this account no evidence was offered to establish that the center had members or received contributions from others the center did not maintain any books_and_records in effect petitioner was using a claimed church as his pocket book therefore the court agrees with respondent and the center also fails the private_inurement test of sec_501 because petitioner’s contributions were to a nonexempt organization they are not deductible on his federal_income_tax return therefore respondent is sustained on this issue respondent determined sec_6662 penalties in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively sec_6662 provides for a 20-percent penalty for any underpayment to which the section applies sec_6662 respondent determined that sec_6662 applied because petitioner was negligent or disregarded rules or regulations sec_6662 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title disregard includes careless reckless or intentional disregard sec_6662 the entirety of petitioner’s deductions for the years 6only a fraction of the amounts claimed as charitable_contributions on petitioner’s federal_income_tax returns were in the form of cash donations the bulk of the deductions were for payments petitioner made out of his personal bank account on behalf of the center such as rent natural_gas and electricity for petitioner’s personal_residence religious books and office supplies because the court has denied the deduction of contributions to the center by petitioner it is not necessary to discuss the eligibility of the nature of petitioner’s contributions at issue was disallowed petitioner presented very little evidence as to how he arrived at the amounts for most of the contributions claimed on his returns in addition the majority of petitioner’s claimed charitable deductions were for personal expenses the court holds that petitioner disregarded rules and regulations and sustains the sec_6662 penalties for the years at issue respondent also determined a sec_6651 addition_to_tax for the year in the amount of dollar_figure a taxpayer is liable for an addition_to_tax for failure_to_file a return timely unless such failure is due to reasonable_cause and not due to willful neglect sec_6651 willful neglect is defined as a conscious intentional failure or reckless indifference 469_us_241 petitioner was required to file a timely federal_income_tax return for sec_6012 petitioner filed his federal_income_tax return untimely on date due to the lack of testimony or other evidence explaining why he waited almost years to file his tax_return the court holds that petitioner is liable for the sec_6651 addition_to_tax for 7petitioner also filed his and federal_income_tax return untimely however respondent did not determine the sec_6651 addition_to_tax for those years reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
